ORDER
This matter having been duly presented to the Court pursuant to Rule l:20-10(b) following a motion for discipline by consent of WILLIAM E. SCHETLICK of HACKETTSTOWN, who was admitted to the bar of this State in 1990 and who was temporarily suspended from the practice of law for failure to comply with a fee arbitration determination, effective December 20, 2000, by Order of the Court filed November 17, 2000, and who remains suspended at this time;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect) RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.5(b) (failure to provide written retainer agreement), and RPC 1.15(d) and Rule 1:21-6 (record-keeping requirements);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.1(b), RPC 1.3, RPC 1.4(a), RPC 1.5(b), RPC 1.15(d) and Rule 1:21-6 and that said conduct warrants a reprimand;
And the Disciplinary Review Board having reviewed the record pursuant to Rule 1:20 — 10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
*483And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20 — 16(e);
And good cause appearing;
It is ORDERED that WILLIAM E. SCHETLICK is hereby reprimanded; and it is further
ORDERED that respondent continue to be enjoined from practicing law until such time as respondent complies with the fee arbitration determination in the Holcomb and Alvarado matter; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20, during the period of suspension; and it is further
ORDERED that respondent submit to the Office of Attorney Ethics proof of his fitness to practice law prior to reinstatement; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Discipline Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.